Foed, Judge:
The suit listed above lias been submitted on a written stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked MB (Comm. Spec’s initials) by Commodity Specialist Milton Block (Comm. Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 35 per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, consist of merchandise classified as flashlights similar in all material respects to the merchandise the subject of Astra Trading Corp. v. United States, C.D. 2703, wherein the merchandise was held dutiable at 22y2 per centum ad valorem under the provisions of paragraph 396, of said Act, as modified by T.D. 52739, as an entirety with a screwdriver set, as an illuminated screwdriver.
That the record in C.D. 2703 be incorporated and made a part of the record in the protest enumerated above, and that the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting the foregoing stipulation of fact and following the authority cited, Astra Trading Corp. v. United States, C.D. 2703, we find and hold the items of merchandise, marked “A” and initialed on the invoice by the designated commodity specialist, to be properly dutiable at the rate of 22*4 per centum ad valorem under paragraph 396, Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, as screwdrivers.
To the extent indicated the specified claim in the above suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
The protest having been abandoned as to all items other than those marked with the letter “A” is accordingly dismissed.
Judgment will be entered accordingly.